Little, J.
I. When heirs at law bring an administrator to an accounting and obtain against him a judgment in pai't based upon the proceeds of land of the intestate, purporting to have been regularly sold by him, they are thereafter estopped from asserting that the sale by the administrator was for any reason unlawful and invalid. Under such circumstances, their conduct amounts to a ratification of the disposition of the property made by the administrator. In such a case the heirs will not be heard to set up title against one who bona fide claims under the administrator’s sale; for it is a sound equitable principle that they can not have both the proceeds of the land and the land itself.
2. This case, irrespective of all other questions involved, is upon its substantial merits absolutely controlled by what is laid down above ; and there was no error in directing the verdict to which exception is taken.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.